PER CURIAM:
James M. Broten appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Broten v. Charleston County Det. Ctr., No. 8:04-cv-01413-RBH, 2006 WL 361119 (D.S.C. Feb. 15, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.